


Exhibit No. 10.02

- Consulting Agreement, William F. Plon

 

 

SIBLING ENTERTAINMENT GROUP, INC.

WITH

WILLIAM PLON

 

CONSULTING AGREEMENT

 

 

DATE:

 

June 1, 2007

 

COMPANY:

Sibling Entertainment Group, Inc. (“SEGI”)

511 West 25th Street

New York, NY 10001

 

CONSULTANT:

William Plon (“WP”)

64 Tammany Road

Upper Black Eddy PA 18972

 

RECITALS

 

 

A.

The Company is engaged in various elements of the entertainment industry
including, without limitation the production of live stage events and motion
pictures.

 

 

B.

Consultant has considerable experience and ability in Company’s business and
extensive knowledge, experience and abilities with respect to financial and
business matters.

 

 

C.

The Company desires to retain Consultant as an independent contractor to assist
it from time-to-time in furtherance of its business and Consultant is willing to
provide such services to the Company on the terms herein contained.

 

 

D.

Company and Consultant anticipate that they may enter into further agreements
for the specific services of Consultant on various issues of interest to Company
and same shall be subject to the general terms and conditions of this agreement,
unless as otherwise specified in writing.

 

WP was engaged as the Chief Financial Officer (“CFO”) of the Company pursuant to
an employment agreement dated December 13, 2006 (the “Employment Agreement”) and
both parties agree to mutually rescind the Employment Agreement and to
simultaneously engage WP as a consultant to SEGI (“Consulting Agreement”) with
no further obligations by either party with respect to the Employment Agreement,
except for SEGI to maintain health insurance as a former employee as provided
under COBRA and to reimburse the Consultant for this cost, if not paid directly
by the Company; except for the following:

 

 

a.

SEGI shall pay WP an amount equal to Six Thousand Eight Hundred Seventy Five
Dollars ($6,875) for the days between May 16, 2007 and May 31, 2007 for the
remaining service under the Employment Agreement.

 

 

b.

SEGI shall pay WP an amount equal to ten thousand ($10,000) dollars within sixty
(60) days of the signing of this Agreement for initial outstanding “Signing
Bonus” payable to PLON as defined by Consulting Agreement.

 

PAGE 1 of 7

 

--------------------------------------------------------------------------------




Exhibit No. 10.02

- Consulting Agreement, William F. Plon

 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

TERMS AND CONDITIONS

 

1.  INCORPORATION OF RECITALS. The recitals set forth above are incorporated
unto this Agreement as if they were set forth in full in the body of this
Agreement.

 

2.  ENGAGEMENT:  

 

2.1. Company hereby engages Consultant as an independent contractor to render
the services described herein to Company, and Consultant accepts the engagement
subject to the terms contained herein.

 

2.2. Consultant acknowledges that the obligation to provide the services of such
parties is of essence to this agreement and that failure to provide such
services shall be deemed a default hereunder permitting Company to terminate
this agreement at its discretion.

 

3.  TERM:

 

3.1.  The Company hereby engages the Consultant to furnish the advisory and
consulting services specified herein, and the Consultant hereby accepts such
engagement and agrees to provide such services, on the terms and conditions
herein set forth, for a minimum period of three (3) months and a maximum period
of six (6) month commencing on June 1, 2007 (the “Consulting Period”). The
Consulting Period may be extended for an additional six (6) month period by
mutual written consent of the parties.

 

3.2.        Notwithstanding the foregoing, the Consulting Period may be
terminated by the Company:

 

3.2.1.     Upon the Company’s sending to the Consultant written notice
terminating the Agreement for Just Cause. For purposes of this Agreement, “Just
Cause” shall mean, (A) action by the Consultant involving conclusively proven
fraudulent acts materially detrimental to the operations of the Company where
after receipt of written notice of same from the Company; (B) the conviction of
the Consultant of a felony crime of moral turpitude; (C) any intentional and
continuing violation in a material respect of any of the provisions of Sections
6 or 7 hereof after receipt of written notice of same from the Company and a
failure of Consultant to cure such violation within thirty (30) days of receipt
of such notice; or (D) any material failure by the Consultant to perform its
duties in accordance with this Agreement (other than by reason of physical or
mental disability of either Essential Party), provided the Consultant shall
first have been given written notice of such failure and the Consultant shall
not have corrected or caused to be corrected such failure within 30 days from
such notice; or

 

3.2.2. Upon the date of death of Consultant;

 

3.3. Notwithstanding the foregoing, this Agreement shall terminate upon the
following:

 

 

PAGE 2 of 7

 

--------------------------------------------------------------------------------




Exhibit No. 10.02

- Consulting Agreement, William F. Plon

 

 

3.3.1      If Consultant becomes employed by a third party on a full time basis
(40 hrs per week or more) within the first 90 days from the date hereof, the
Agreement shall automatically terminate on the 90th day from the date of the
Agreement.

 

3.3.2      If Consultant becomes employed anytime after the first 90 days from
the beginning of the Consulting Period, the Agreement shall automatically
terminate on the date that Consultant is employed by a third party on a full
time basis (40 hrs per week or more).

 

3.3.3       The Consultant shall notify the Company within 5 business days of
any full time employment by the Consultant by a Third Party.

 

4.  SERVICES:

 

4.1.  Consultant shall perform the services specified in this Paragraph 4
subject to the terms of this Agreement and such other rules and policies as
Company may from time to time direct, so long as same do not increase the
obligations of Consultant hereunder.

 

4.2.  Consultant shall use his expertise to assist Company in the structuring,
operating and growing its business and with special projects that may include
advisory and consulting services related to financial matters and sales and
marketing as reasonably requested by the Company. For the purpose of this
Agreement, the term “Company” shall include also any subsidiary of Company.
Further, the Consultant shall not have any further obligation or authority to
act on behalf of the Company as an officer, or sign agreements on behalf of the
Company with third parties.

 

4.3.        For the term of this Agreement, the Consultant shall be entitled to
reimbursement unless paid directly by the Company a continuation of the health
insurance coverage provided to the Consultant, formerly as the CFO, under rules
of COBRA, a continuation of the same benefits that WP received under the
Employment Agreement including pre-existing conditions; and continued coverage
under the Company’s Workman’s Compensation Policy.

 

4.4. The Parties acknowledge their intention for Consultant to provide specific
services in connection with projects of Company and shall enter into separate
agreements with respect to any such activities. The consideration provided for
herein shall be deemed advances against consideration for any and all such
separate activities, as will be specifically provided for in such separate
agreements.

 

5.  CONSULTANT’S COMPENSATION:  In full consideration for all services to be
rendered by Consultant to Company, Company agrees to pay and Consultant agrees
to accept:

 

5.5.        Bi-Monthly Fee. $6,875 bi-monthly for each of the first six (6)
consecutive months of the Consulting Period payable on the fifteenth (15th) and
the last day of each month commencing on June 1, 2007.

 

5.6.        No Additional Participation: Consultant acknowledges and agrees that
this Consulting Agreement shall not give or extend to Consultant any rights with
respect to Company’s payments to officers, directors and employees, including
contributions by Company to any deferred compensation plan, bonus plans or
fringe benefits not otherwise specified in this Agreement as payable to
Consultant.

 

PAGE 3 of 7

 

--------------------------------------------------------------------------------




Exhibit No. 10.02

- Consulting Agreement, William F. Plon

 

 

6.  Confidentiality, Non-Interference and Proprietary Information: For purposes
of this section, all references to Company shall include each Essential Party
and all other employees, directors, members and officers thereof.

 

6.1.        The Consultant shall hold and keep confidential any trade secrets
and/or other proprietary processes, methods, copyrights, patents, formulae, or
information, including but not limited to, the lists of customers and suppliers
of the Company, the subsidiaries or affiliates as such lists may exist from time
to time (all of the foregoing being hereinafter collectively referred to as
“Trade Secrets”) and all other data and information used or usable by the
Company, subsidiaries or affiliates in connection with their respective
businesses, which he may now know or which hereafter may become known to the
Consultant as a result of his present engagement by the Company, and shall not,
at any time during his engagement or thereafter, directly or indirectly disclose
any such information to any person, firm or corporation, or use the same in any
way other than in connection with the business and affairs of the Company or of
the business and affairs of the subsidiaries or affiliates.

 

6.2.        All written materials, records and documents made by the Consultant
or coming into his possession during his present retention by the Company
concerning any products, processes or equipment manufactured, used, developed,
investigated, purchased, sold or considered by the Company or otherwise
concerning the business or affairs of the Company shall be the sole property of
the Company, and upon termination of retention by the Company, or upon request
of the Company during his retention by the Company, the Consultant shall
promptly deliver the same to the Company. In addition, upon termination of
retention by the Company, the Consultants will deliver to the Company all other
Company property in his possession or under his control, including, but not
limited to, tangible property, financial statements, marketing and sales data,
customer and supplier lists, database information and other documents.

 

6.3.        In the event of a breach or threatened breach by the Consultant of
the provisions of this Section, the Company shall be entitled to an injunction
restraining the Consultant from disclosing, in whole or in part, the Trade
Secrets or other data and information described in subsections (a) and (b)
above, or from rendering any services to any person, firm, corporation,
association or other entity to whom such Trade Secrets or such other data and
information has been disclosed, or is threatened to be disclosed. Nothing herein
contained shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including without
limitation the recovery of damages from the Consultant, all of which remedies
shall be cumulative and non-mutually exclusive. The provisions of this Section
shall survive any termination of this Agreement.

 

7.  ASSIGNMENT:

 

7.1.  The Company shall not voluntarily or by operation of law assign or
otherwise transfer the obligations incurred on its part pursuant to the terms of
this Agreement without the prior written consent of Consultant. Any attempted
assignment or transfer of its obligation without such consent shall be wholly
void. No assignment or transfer, even with the consent of Consultant, shall
relieve the Company of its obligations incurred pursuant to the terms of this
Agreement.

 

PAGE 4 of 7

 

--------------------------------------------------------------------------------




Exhibit No. 10.02

- Consulting Agreement, William F. Plon

 

 

7.2.  The nature of Consultant’s services hereunder are personal in nature and
Consultant shall not, without Company’s prior written consent, assign or
transfer any of its obligations hereunder.

 

7.3.  Subject to the foregoing this Agreement shall inure to the benefit to each
of the parties, successors, transferees or assigns and shall be binding upon
each of the parties, successors, transferees or assigns.

 

8.  SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company, unless clearly
inapplicable, reference herein to the Company shall be deemed to include such
other successor. In addition, this Agreement shall be binding upon and inure to
the benefit of the Consultant and his heirs, executors, legal representatives
and assigns, provided, however, that the obligations of Consultant hereunder may
not be delegated without the prior written approval of the Company and
Consultant shall have the absolute right to approve any such assignment or elect
to have all compensation or reimbursement provided for herein accelerated and
paid as Consultant may direct.

 

9.  DRAFTING. It is agreed that no provision of this Agreement will be construed
against any of the Parties by virtue of the Agreement having been drafted by
counsel to such party.

 

10.  INTEGRATION. This Agreement constitutes a single integrated written
agreement expressing the entire agreement and understanding between the Parties
concerning the subject matter hereof and supersedes and replaces all prior
negotiations or proposed agreements, written or oral with respect to the content
and application of this Master Consulting Agreement. Such further agreements
that the parties may enter, may include such of the terms hereof as the parties
may specify in their discretion.

 

11.  EXPRESS & IMPLIED PROMISES. The Parties acknowledge that no other party, or
any agent or attorney of any other party, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject matter hereof, to induce them to execute this Agreement, and acknowledge
that they have not executed this instrument in reliance on any such promise,
representation or warranty not contained herein, and further acknowledge that
there are no other agreements or understandings between the Parties relating to
this Agreement that are not contained herein.

 

12.  NON-DISCLOSURE. No Party to this Agreement or any person acting for or on
their behalf, including their respective attorneys, shall directly or indirectly
reveal to any third party any of the terms or conditions of this Agreement, or
any fact or evidence connected hereto, or release any publicity or make any
public statement with respect thereto, except as may be required by law and or
disclosure obligations arising from the issuance of financing documentation or
the exercise of due diligence rights in connection therewith.

 

13.  ADDITIONAL DOCUMENTS. The Parties agree that they will execute, or cause to
be executed, such other documents as may be necessary to carry out the purposes
of this Agreement. It is understood that should it develop that there are any
mistakes in this Agreement which would cause the release and discharge of any
party to be defective or less than complete, or if this Agreement is declared
unenforceable by a court or arbitrator, then the Parties will execute any and
all other documents and do any and all things necessary to effect full, final
and complete release of all claims or all possible claims in accordance with the
provisions set forth in this Agreement.

 

 

PAGE 5 of 7

 

--------------------------------------------------------------------------------




Exhibit No. 10.02

- Consulting Agreement, William F. Plon

 

 

14. INDEMNIFICATION

 

14.1. The Consultant shall not be subject to liability to the Company or to any
officer, director, employee, shareholder or creditor of the Company, for any act
or omission in the course of or connected with the rendering or providing advice
hereunder other than for its gross negligence or willful misconduct.

 

14.2. The Company agrees to defend, indemnify and hold harmless the Consultant
from and against any and all costs, expenses and liability (including attorney’s
fees paid in the defense of the Consultant) which may in any way result from
services rendered by the Consultant pursuant to or in any connection with this
Agreement other than any such liabilities resulting from the Consultant’s gross
negligence or willful misconduct.

 

15. ARBITRATION.

 

15.1.  American Arbitration Association - Any dispute arising out of, in
connection with, or in relation to this agreement or the making of validity
thereof or its interpretation or any breach thereof shall be determined and
settled by arbitration in New York City by a sole arbitrator pursuant to the
rules and regulations then obtaining of the American Arbitration Association and
any award rendered therein shall be final and conclusive upon the parties, and a
judgment thereon may be entered in the highest court of the forum, state or
federal, having jurisdiction. The service of any notice, process, motion or
other document in connection with an arbitration award under this agreement or
for the enforcement of an arbitration award hereunder may be effectuated by
either personal service or by certified or registered mail to the respective
addresses provided herein.

 

15.2.  Submission to Jurisdiction - By execution and delivery of this Agreement,
the parties each respectively accept, for itself and its property, generally and
unconditionally, the jurisdiction of the aforesaid Arbitration Tribunal, Courts
and any related Appellate Court, irrevocably agrees to be bound by any judgment
rendered thereby and in connection with this Agreement, and irrevocably waive
any objection either party may now or hereafter have as to the venue of any such
action or proceeding. Each party consents to the service of process in the
Arbitration or out of any of the aforementioned Courts by mailing copies thereof
by certified mail, postage prepaid, such service to become effective three (3)
business days after such mailing. Nothing herein shall effect either party’s
right to service of process in any other manner prescribed by law.

 

16. NOTICES.

 

16.1.  Any notice to be given hereunder shall be sent by registered or certified
mail, return receipt requested, or telecopy to a facsimile number provided by
the respective party with a copy sent by regular mail, or by delivering the same
personally to the parties at the addresses first set forth herein. Any party may
designate a different address by notice so given. Copies of all notices shall be
sent to the parties as hereto named above and, in addition:

 

Copies of all notices, which shall not be deemed notice, shall be sent to:

 

Richard Anslow, Esq.

Anslow & Jaclin, LLP

195 Route 9 South, Suite 204

 

PAGE 6 of 7

 

--------------------------------------------------------------------------------




Exhibit No. 10.02

- Consulting Agreement, William F. Plon

 

 

Manalapan, NJ 07726

(732) 577-1188 Fax

 

Copies of all notices for Consultant shall be sent to:

 

William Plon

64 Tammany Road

Upper Black Eddy PA 18972

 

16.2. Any notice mailed or personally delivered as aforesaid shall be deemed to
have been given on the date of receipt; telecopies shall be deemed received on
the business day after being sent by telecopy.

 

17.  WAIVER. This Agreement may be waived, discharged or modified only by an
instrument in writing signed by the party against whom enforcement of any such
waiver, discharge or modification is sought.

 

18.  MODIFICATION.  This Agreement cannot be modified, altered, amended or
otherwise changed except by an agreement in writing signed by the parties
hereto.

 

19.  SEVERABILITY:  The provisions of this Agreement are severable. To the
extent any provision, portion or extent of this Agreement is determined to be
invalid, illegal or otherwise unenforceable, then that provision, portion or
extent will be limited if possible and only thereafter severed if necessary. Any
such limitation or severing shall only be to the extent necessary to render the
Agreement valid and enforceable. The remaining provisions, portions and extent
of the Agreement will be enforced to give effect to the intention of the parties
insofar as possible.

 

20.  COUNTERPARTS. This Agreement may be executed in counterparts, each of which
will be considered an original and all of which together will constitute one and
the same instrument. Copies delivered by facsimile shall be binding.

 

21.  NEW YORK LAW. This Agreement shall be governed by and construed in
accordance with the substantive law of the State of New York without regard to
choice of law principles.

IN WITNESS HEREOF, the parties have signed this agreement as of the day and year
first set forth above.

 

SIBLING ENTERTAINMENT GROUP, INC.

By: /s/ James S. Cardwell

June 1, 2007

Print: James Cardwell

Date

ITS: COO

 

ACCEPTED AND AGREED:

By: /s/ William Plon

June 1, 2007

Print: William Plon

Date

 

 

PAGE 7 of 7

 

 